DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/756,140, filed on April 15, 2020.

Oath/Declaration
Oath/Declaration as filed on April 15, 2020 is noted by the Examiner.

REASONS FOR ALLOWANCE
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, in light of the claims, the prior art reference(s) of record do not expressly teach the combination of all claim 1 element limitations, the combination of all claim 4 element limitations, or the combination of all claim 7 element limitations.  Specifically, in regard to claims 1 and 4 the prior art of record at least does not expressly teach the concept of a driving chip electrically connected to the TFT photosensitive sensor, wherein the driving chip converts the electrical signal into at least one of a fingerprint information, a proximity sensing information, and an ambient light monitoring information; an application module electrically connected to the display module and the photosensitive module, wherein the application module provides an action signal to the display module to control the action of the display module, according to at least one of the fingerprint information, the proximity sensing information, and the ambient light monitoring information.  In addition, in regard to claim 7 the prior art of record at least does not expressly teach the concept of converting the electrical signal into at least one of a fingerprint information, a proximity sensing information, and an ambient light monitoring information through a driving chip of the photosensitive module; and providing, by the application module, an action signal to the display module according to at least one of the fingerprint information, the 13proximity sensing information, and the ambient light monitoring information to control an action of the display module.  Therefore, independent claims 1, 4, and 7 contain allowable subject matter and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
He et al., U.S. Patent Application Publication 2019/0012512 A1 (hereinafter He I) teaches a mobile device with optical sensor modules for providing on-screen optical sensing of fingerprints by using an under-LCD or OLED screen optical sensor module that captures and detects returned light.





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621